FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00307-CV

                                 Trial Court No. 11-3112-A

Mary Brown Hogg

Vs.

Builders Capital, Ltd.
DOCUMENTS FILED                         AMOUNT      FEE PAID BY
Indigent                                   $25.00   Mary Brown Hogg
Supreme Court chapter 51 fee               $50.00   Mary Brown Hogg
Filing                                    $100.00   Mary Brown Hogg
Required Texas.gov efiling fee             $20.00   Mary Brown Hogg
TOTAL:                                    $195.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 20th day of February 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk